Case 2:19-cv- OBF69- hs 1QA Document 1 Filed 11/14/19 ety of 47.
IS44 (Rev, 02/19) Ls. CIVIL COVER SHEET

* J
The JS 44 civil cover sheet and the information Ebniained Rerein‘aeither re r eplace nor sup) pplement the filing and service of pleadings or other papers as required by law, except as
provided by focal rules of court. ‘This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

The American institute for Chartered Property Casualty Underwriters Sydney Posner and The Claims xChange, Inc.
d/b/a The institutes and The Institutes LLC
(b)} County of Residence of First Listed Plaintiff Chester
(EXCEPT IN US, PLAINTIFF CASES)

  

 

County of Residence of First Listed Defendant
(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

NOTE:

(c) Attorneys (Firm Nante, Address, and Telephone Number) Attorneys (Known)

 

 

1650 Market Street, Suife 2800, Philadel, PA 19103 215-665-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

II. BASIS OF JURISDICTION (Place an "XN" jn One Box Only) TIE. CTFEZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Box for Plaintify
i (Par Diversity Cases Only) and One Box for Defendang
Ol US. Govemment 7 3 Féderat Question PTF DEF PTF DEF
Plaineifft i (1S. Goverument Not a Party) Cilizon of This State Gt O 1 Incorporated or Principal Place o4 o4
I , of Business In This State
f1 2 US. Government i O04 Diversity Citizen of Another State G2 OQ 2 Incorporated avd Principal Place os O85
Defendant | (indicate Citizenship of Parties in item f1I) of Busisiess In Another State
i
1 Citizen or Subject of a G3 © 3 Foreign Nation go6 oO
5 Foreign Country
IY. NATURE OF SUIT (Place at an OX" in n One Box Only) Click here for: Nature of Suit Code Descriptions.
fo = CONTRACT ye : “TORTS -FORFEITUREPPENALTY 2p BANKRUPTCY 02 OTHER STATUTES ©
CF 110 Insurance “PERSONAL INJURY PERSONAL INJURY = 17) 625 Drug Related Seizure C] 422 Appeal 28 USC 158 6 375 False Claims Act
120 Marine (7 310 Airplane CO) 368 Personal Injury » of Property 21 USC 88— 40) 423 Withdrawal 376 Qui Tam (3£ USC
OF 130 Miller Act (9 315 Airplane Preduct Product Liability CF 690 Other 28 USC 157 3729{a}}
CF 140 Negotiable Instrament Liability 0) 367 Heaith Care/ OF 409 State Reapportionment
O 150 Recovery of Overpayment |) 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS (6) 480 Antitrust
& Enforcement of Judgment Slander Personal Tngury GO 820 Copyrights 0 430 Banks and Barking
OF 151 Medicare Act (J 330 Federal Employers’ Product Liability C1 830 Patent O 450 Commerce
OF 152 Recovery of Defaulted Liability OF 368 Asbestos Personal (7 835 Patent - Abbreviated 0) 460 Deportation
Student Loans 7 340 Marine Injury Product New Drug Application [0 470 Racketcer influenced and
{Excludes Veterans) 0 345 Manne Product Liability $40 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 LABOR: “SOCIAL SECURITY =] 0) 480 Consumer Credit
af Veteran's Benefits {7 350 Motor Vehicle CF 370 Other Fraud (1 710 Fair Labor Standards O 861 HIA (1395ff) lephone Consumer
0) 160 Steckhotders’ Suits 0] 355 Motor Velticle O 371 Froth ia Lendiag Act CF 862 Black Lung (923) Protection Act
O 190 Other Contract Product Liability O 386 Other Personat 1 720 Labor/Management (F 863 DIWC/DIWW (405 1 490 Cable TV
7 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Tithe XVI 0) 850 Securitjes/Commodities/
C1 196 Franchise Injury 1 385 Property Damage 740 Railway Labor Act G 865 RS] (405(g)) f Exchadae
C7 362 Personal Injury - Product Liability 751 Family and Medical é & 890 Other Ftatutory Actions
_ Medical Maipractice _ Leave Act O 891 Agricaliural Acts
[222 REAL PROPERTY 202] © CIVIL RIGHTS “PRISONER PETITIONS ©:[0] 790 Other Labor Litigation : it} 893 Envifonmental Matters
C1 250 Land Condemnation 07 440 Other Civil Rights Habeas Corpus: C7 791 Employee Retirement O 870 Taxes (US. Plaintiff O 895 Fretdom of Information
O 220 Foreclosure C7 441 Voting OF 463 Alien Detainee Tncome Security Act or Defelidant) ct
( 230 Rent Lease & Ejectment O 442 Employment C] 51% Motions to Vacate O 871 IRS—Third Party O 896/Arbitration
{7 240 Torts to Land G 443 Housing/ Sentence 26 UYC 7609 89 Administrative Procedure
17 245 Tort Product Liability Acconunedations 0 530 General ML ae Act/Review or Appeal of
O 290 All Other Real Property © 4445 Amer. w/Disabilities -] 7 535 Death Penalty “SIMIMIGRA TION (2-00: —— Agency Decision
Employment Other: G 462 Naturatization Application CF 950 Constitutionality of
0 446 Amer. w/Disabilities-]O 540 Mandamus & Other | 465 Other Immigration State Statutes
Other OD 550 Civil Rights Actions
0 448 Education OF 555 Prison Condition
on CJ 560 Civil Detainee -
i Conditions of
i Confinement

 

 

 

 

 

 

¥. ORIGIN {Place an “X" in One Bax Only)

 

eRe,

M1 On nal 2 Removed from O 3 Remanded from 4 Reinstatedor O 5 Transferred from O 6 Multidistrict C18 idistrict
Proteeding State Cowt Appellate Court Reopened Another District Litigation - Litigatian -
(specifi) Transfer Direct File
Rneuneste Cite the U.S. Civil Statute under which you are filing (De wo# cite jarisdiettonal statutes uniess diversity):
S 18 U.S.C. 1836

 

 

“VI. CAUSE OF ACTION

Brief deseription of cause: :
Misappropriation of trade secrets; breach of contract; conversion; breach of duty of loy: i

 

 

 

 

 

Vil. REQUESTED IN (J) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES ofly Toman in compléint:
COMPLAINT: UNDER RULE 23, F.R-CvP. 150,000.00 JURY DEMAND: Wryes (CONo
VEE RELATED CASE(S) oe /
IF ANY {Bee instructions): bon) ; DOCKET NUMBER
DATE SLGHATURE OF ATTORNEY AF RECORD ade
11/14/2019 \ WA ‘1

 

FOR OFFICE USE ONLY

¥ * ¥
APPLYING [FP | 5 JUBGE

RECEIPT # AMOUNT

a

 
05209-IRhy RAWAcreAEIAIS Paper iy, SPOT

‘OR THE EASTERN DISTRICT OF PENNSYLVANIA

  
   

 
 

o
DESIGNATION FORM : o

unde! Ovprese plainilff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

720 Providence Road, Suite 100, Malvern, PA 19355-3433
1960 SW 68th Avenue, Plantation, FL 33317
Chester County, PA

(ta be used Ute

Address of Plaintiff:

 

Address of Defendant:

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 
 

Civil cases are deemed related when Fes is answered to any of the following questions:

  

nol 7]

¢
; f
2. Does this case involve the same issue of fact or grow out offhe.game transaction as a prior suit Yes [ | / No
es

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [|]
previously terminated action in this court?

pending or within one year previously terminated action4h this coint?
5

oe
ea, -
ricatmceneasont

 

  

 

3. Does this case involve the validity or iningement ft a patent already in suit or any earlier Y¥ No
nuntbered case pending or within one year previo) sly terminated action of this court?
4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No
case filed by the same individual? i i
i
1 certify that, to my knowledge, the within case is not relited fq any case now pending or within one year'previously termisiated action in
this court except as noted above. Zé Mace
pare, 11/13/2019 Aerie: 33099
} i torney-at-Law /Bro Sd Attorney LD, # (ff applicable)

 

 

 

CIVIL: (Place a ¥V in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

 

  

 

 

 

 

 

A, \ B.
C1 1. Indemnity Contract, Marine Contract, and{ll Other Contracts CL] &. Insurance Contract and Other Contracts
[j 2. FELA ee [] 2. Airplane Personal Injury
Cc 3 ct-Personal Injury [] 3. Assault, Defamation
[Jj 4 } [] 4. Marine Personal Injury
H 5. atent i [| 5. Motor Vehicle Personal Injury
6./ Labor-Management Relations [] 6. Other Personal Injury (Please specify):
CI 7 Civil Rights/ LC] 7. Products Liability
CJ /8. Habeas Cofpus [] 8. Products Lialfility — Asbestos ,
9. cae Act(s) Cases [} 9% Allother Diversity Cases |
16. Socia/Security Review Cases (Please specify): |
11. Albsther Federal Question Cases
/ ease specify):
\ \ ARBITRATION CERTIFICATION
y 4 (The effect of this certification is to remove the case from eligibility for arbitration)
i
A, Robert W. Hayes , counsel of record or pro se plaintiff, do hereby certify:

 

Z i

}
Pursuant t¢ Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
excced.thé-sum of $150,000.00 exclusive of interest and costs:

é
an than monetary damages is soug
patectt1 3/2019 Le as lve! 33099

Attorney-at-Law / Pre Plaintiff Attorney LD. # Gf applicable}

NOTE; A trial de nove will be a trial by jury only i there | been compliance with F.R.C.P. 38.

 

 

 

Cir, 609 (3/2018)
Case 2:19-cv-05369-NIQA Document1 Filed 11/14/19 Page 3 of 47

 

“IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CASE MANAGEMENT TRACK DESIGNATION FORM

The American Institute for Chartered Property Casualty CIVIL ACTION
Underwriters d/b/a The Institutes & The Institutes LLC
v. :

    

Sydney Posner & The Claims xChange, Inc, NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in ail civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 ofthe plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ° ( )

(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ()

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. . ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management ye ™

 

 

 

 

the court. (See reverse side of this form for a detailed explanation of special \
management cases.) / Cy
(f} Standard Management ses that do not fall into any one of the other tracks./ wt
po
11/44/2019 uw | Le Plaintiff _
Date Attorney-#t-law Attorney for
215-665-2094 215-701-2094 RHayes@cozen.com
Telephone FAX Number E-Mail Address

(Cty, 660) 16/62
Case 2:19-cv-05369-NIQA Document1 Filed 11/14/19 Page 4 of 47

i) Wd Bay

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

The American Institute for Chartered
Property Casualty Underwriters
d/b/a The Institutes and

The Institutes LLC,

720 Providence Road, Suite 100
Malvern, Pennsylvania 19355-3433,

Plaintiffs,

 

Docket No.

JURY TRIAL DEMANDED

Vv.

Sydney Posner

1960 SW 68th Avenue

Plantation, Florida 33317

and

The Claims Xchange, Inc.

c/o Registered Agent Sydney Posner
1960 SW 68th Avenue

Plantation, Florida 33317,

Defendants.

 

VERIFIED COMPLAINT

Plaintiffs, The American Institute for Chartered Property Casualty Underwriters d/b/a
The Institutes (‘AICPCU”) and The Institutes LLC ( “The Institutes”) (collectively “plaintiffs”,
by and through its undersigned counsel, file this Verified Complaint against Defendants Sydney
Posner (“Posner”) and The Claims Xchange, Inc. (“CXI”), to recover compensatory and
punitive damages and for an award of preliminary and permanent injunctive and declaratory
relief, and, in support thereof, avers as follows:

PARTIES

1. The AICPCU is a non-profit, non-stock corporation organized and existing under
the laws of the Commonwealth of Pennsylvania and maintains it principal place of business at

720 Providence Road, Suite 100, Malvern, PA 19355-3433.

 
Case 2:19-cv-05369-NIQA Document1 Filed 11/14/19 Page 5 of 47

2, The Institutes is a limited liability company organized and existing under the laws
of the Commonwealth of Pennsylvania that maintains its principal place of business at 720
Providence Road, Malvern, Pennsylvania. The AICPCU is the sole member of The Institutes,

3. Plaintiffs are lawfully authorized to do business in this Commonwealth and have
legal capacity to maintain a suit in the courts of the Commonwealth.

4, Posner (“Posner”), upon information and belief, is a citizen and resident of the
State of Florida who resides at 1960 SW 68th Avenue, Plantation, Florida 33317.

5. Upon information and belief, CXI is a not-for-profit corporation organized and
existing under the laws of the State of Florida that maintains its principal place of business at
1030 Lake Avenue, Greenwich, Connecticut, 06831. Posner is its registered agent.

JURISDICITON AND VENUE

6. The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331,
18 U.S.C. § 1836(b) and 28 U.S.C. § 1367 in that plaintiffs assert claims under the laws of the
United States, including the Defend Trade Secrets Act of 2016 and the state law claims asserted
herein are so related to plaintiffs’ federal claims that they form part of the same case or
controversy. The Court also has subject matter jurisdiction over this action pursuant to 28 U.S.
C. § 1332 in that there is complete diversity of citizenship between the parties and the amount in
controversy, exclusive of interest and costs, exceeds Seventy-Five Thousand Dollars ($7 5,000).

7. Venue is proper under 28 U.S.C. § 1391 in that a substantial part of the events or
omissions giving rise to the claims occurred and a substantial part of the property at issue is
located in this District, Defendant Posner also consented to venue in this Court in an
employment agreement executed with AICPCU.

8. Defendants are subject to the personal jurisdiction of this Court in that they

intentionally engaged in wrongful conduct the brunt of the harm from which they knew would be

2

 

 
Case 2:19-cv-05369-NIQA Document1 Filed 11/14/19 Page 6 of 47

inflicted upon plaintiffs in Pennsylvania. Posner also consented to personal jurisdiction in any
court whose jurisdiction encompasses Chester County, Pennsylvania.

ALLEGATIONS COMMON TO ALL COUNTS

 

A, Plaintiffs’ Acquisition Of The Assets Of The Companies With Which Posner
Is Employed

9. The AICPCU is an independent nonprofit organization providing educational
programs and professional designations and certifications in property-casualty (P&C) insurance
and risk management. It, ixter alia, administers the CPCU designation (its premier designation)
through which those professionals meeting specified ethical standards may achieve the CPCU
designation by passing eight national examinations covering various phases of risk management
and property-casualty insurance (“P&C Insurance”), and organizes and administers professional
continuing education programs and other conferences, and publishes industry reports, treatises
and other materials.

10. Prior to June, 2018, AICPCU entered into negotiations with non-party Adam
Potter (“Potter”) for the purchase of all the assets of Claims Pages, LLC (“CP”), C&E MGMT
and Planning, Inc. (““C&E”), and CLM Group, Inc., (“CLM”) (collectively the “CLM Entities”).

li. The CLM Entities were a professional association of P&C Insurance
professionals, including attorneys, involved in claims resolution and litigation management, and
offered online news and reference sources for more than 200,000 insurance claims professionals.
The CLM entities organized and hosted nationally recognized conferences and seminars
addressing a broad variety of issues in property and casualty claims and litigation management.

12. AICPCU formed The Institutes for the purpose of acquiring the assets of the CLM

Entities and continuing their business.

 
Case 2:19-cv-05369-NIQA Document1 Filed 11/14/19 Page 7 of 47

13, On or about June 1, 2018, The Institutes entered into an Asset Purchase
Agreement (“the Purchase Agreement”) with Potter, Moxie HC, LLC (“Moxie”), and the CLM
Entities to acquire all of those Entities’ assets.

14. The Institutes have, to date, paid $17,329,098 for the assets of the CLM Entities.

15. | A material factor in the price negotiated for the assets of the CLM Entities was
their database of prior attendees, sponsors of and speakers at P&C Insurance claims resolution
and risk management seminars and conferences, curricula and syllabuses for seminars and
conferences, manuals, articles and journals for distribution to members and other highly valuable
trade secret information.

16. Upon information and belief, the databases were developed over multiple years by
compiling attendance, sponsorship and speaker information, integrating information enrollment
data, research and analysis to identify prominent speakers on current topics in P&C Insurance.

17. The curricula and syllabuses were also developed over multiple years through the
expertise of CLM employees and its membership who have significant experience in various
issues of interest to the claims and litigation management community.

18. CLM also maintained documents containing passwords used by certain members
to access the CLM website and purchase or view CLM offerings as well as documents
containing lists of adjuster names and license numbers (which state departments of insurance
utilize to identify insurance adjusters).

19. The information in the databases, curricula, syllabuses, articles, password
documents and other materials could either not be recreated or could not be recreated without

substantial cost, time and effort.

 

 
Case 2:19-cv-05369-NIQA Document1 Filed 11/14/19 Page 8 of 47

20. CLM represented that access to the databases, curricula, syllabuses, and password
protected files was limited to individuals with an employment related reason to review them, and
plaintiffs have maintained the confidentiality of this information since acquiring the assets of the
CLM Entities.

21. In Section 6.12, the Asset Purchase Agreement, the CLM Entities, Potter and
Moxie agreed that, for five years, they would not and would prevent their affiliates from
competing in any of the business in which the CLM Entities were engaged prior to the
acquisition and would not own, manage or operate any entity that engages in those businesses
with the exception of certain specified “Permitted Activities.”

22. + At the time of the acquisition, Potter also owned Business Insurance, Inc. (“BY”),
that was then affiliated and/or acted in association with the CLM Entities. As a Potter affiliate,
BI was subject to the noncompetition provisions specified in the Asset Purchase Agreement.
Nevertheless, BI began to wrongfully compete against plaintiffs.

23. After the acquisition, The Institutes assumed control of all of the operations of
CLM and, currently, CLM is now only used as a trade name.

B. Plaintiffs Hire Posner

24. At the time The Institutes acquired the CLM Entities, Posner was employed by
CLM as its Chief Relationship Officer.

25. In anticipation of the acquisition, by letter dated May 28, 2018, AICPCU offered
Posner the full-time position of Chief Relationship Officer,

26. Asset forth in detail in the May 28 offer letter, AICPCU offered Posner, inter
alia, a $124,000 annual salary and a $15,000 retention bonus and an attractive benefit package,

including health, life and disability insurance (some of which required employee contributions).

 

 
Case 2:19-cv-05369-NIQA Document1 Filed 11/14/19 Page 9 of 47

27.  Onpage 2 of the May 28 letter, several conditions and contingencies to
AICPCU’s employment offer were set forth, including the execution of the Confidentiality, Non-
Solicitation and Noncompetition Agreement that was intended as an addendum to the offer letter.
A proposed Confidentiality, Non-Solicitation and Noncompetition Agreement was enclosed with
the letter.

28. In subsequent discussions, Posner requested that AICPCU also pay her
commissions and advised that she had referred the draft Confidentiality, Non-Solicitation and
Noncompetition Agreement to her attorney for comment..

29, By revised offer letter dated May 30, 2018, but forwarded on June 6 AICPCU
restated its offer of employment to Posner and added eight percent commissions on all sales for
which she was responsible, A true and cortect copy of the revised offer letter is attached hereto,
made a part hereof, and marked Exhibit A. The employment offer continued to be conditioned,
inter alia, on the execution of a Confidentiality, Non-Solicitation and Noncompetition
Agreement.

30. Following a telephone conference with AICPCU on June 6, 2018, Posner returned
the Confidentiality, Non-Solicitation and Noncompetition Agreement to AICPCU with red-lined
edits and an attorney note that Posner should receive severance payments in exchange for
agreeing to noncompetition provisions.

31, By June 7, 2018 email, a true and correct copy of which is attached hereto, made
a part hereof and marked Exhibit B, AICPCU offered to delete the noncompetition provision and
attached a further revised second page of the May 30 offer letter that deleted “noncompetition”
from the prior reference to a Confidentiality, Non-Solicitation and Noncompetition Agreement

and an edited version of the marked-up draft of the Confidentiality, Non-Solicitation and

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 10 of 47

Noncompetition Agreement that Posner had returned to AICPU with “Noncompetition” lined out
in the title and other revisions.

32.  AICPCU advised that “[w]e changed the title to the agreement and deleted
references to “noncompetition” throughout. Hopefully this is a happy middle ground to
protecting you and protecting us.” (See, Exhibit B.)

33. By return email on June 7, 2018 at 2:06 pm, a true and correct copy of which is
attached hereto, made a part hereof and marked Exhibit C, Posner advised that this “is extremely
fair. 1 have attached the signed agreement.”

34. Posner enclosed with the June 7 email a signed copy of page 2 of the May 30
revised offer letter, thereby agreeing to the terms of the May 28 letter and what was now a
Confidentiality and Non-Solicitation Agreement as edited and agreed to by the parties and
attached to Ms. Horowitz’s June 7, 2018 email.

35. That Agreement included a consent to jurisdiction clause for the state and federal
courts of Chester County, Pennsylvania. Specifically, Posner “acknowledge[d] that the
Company is headquartered in Chester County, Pennsylvania and consent[ed] to the jurisdiction
of the state and federal courts of that venue because any harm that the Company incurs will
likely occur there, even if it may also occur elsewhere.”

36. Although hired by AICPCU, Posner’s job responsibilities included selling
sponsorships for CLM events, advertisements for CLM publications and/or sponsorships for the
events of other AICPCU companies and brands.

Cc. Posner’s Disloyalty To Plaintiffs

37. Asa full time employee of AICPCU, Posner owed plaintiffs duties of loyalty and

to devote all of her professional activities to them.

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 11 of 47

38. Posner failed to devote all of her professional activities to plaintiffs’ interests and,
instead, placed her own interests and/or the interests of her brother above plaintiffs’ interests.

39. Despite the substantial salary, bonuses and benefits she received from plaintiffs,
during the course of normal business hours, Posner utilized plaintiffs’ equipment and computers
for her personal gain, including to obtain fees for referring entities who were candidates to
sponsor plaintiffs’ events.

40, Some—-but not all—of Posner’s actions and omissions that exemplify the types of
beaches of her duty of loyalty that Plaintiffs have had to endure are listed below in this
Complaint.

41. Without limiting the generality of the foregoing, on or about August 19, 2019,
Posner sent the following email from plaintiffs’ email system using the email address they
assigned her to engage in business on their behalf:

From: Sydney Posner <sydney.posner@theclm.org>
Sent: Monday, August 19, 2019 9:38:59 AM

To: Adam Potter <adam.potter@businessinsurance.com>
Subject: Women to Watch

i have an interested sponsor for this year and next...would you consider a finders fee?
4
S$ Sydney

Ms, Sydney Posner
Chief Relationship Officer

 

4100 S. Hospital Drive, Suite 209
Plantation, FL 33317
Direct: 954-562-0539

tour dadusteyy is all about relationships dad resolution. Resaletion is the buslngss ~ but rilationship §s

the windetita over edd af fe ©
42, The “Women to Watch” conference was formerly a joint event run by CLM and

BI.

 

 

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 12 of 47

43. The “interested sponsor” of the Women to Watch conference was Franco Signor
which is a customer of the CLM.

44, Posner did not inform plaintiffs of Franco Signor’s interest in sponsormg events.

45, On or around August 19, 2019, Posner learned that her brother and/or his
company would pay her a finder’s fee for referring to them an interested sponsor.

46. On or around August 19, 2019 at 11:12 am, Posner sent the following email
message to representatives of BI and Franco Signor with a copy to her brother (Potter) using the
email system owned by The Institutes and the email address plaintiffs provided to Defendant

Posner:

From: Sydney Posner <sycney.posner@thecim.org>

Date: Monday, August 19, 2019 at 11:12 AM

To: BI - Jeremy Campbell <jcampbell@businessinsurance com>, Jesse Hamby
<jesse, hamby@ francosignercom>

ce: Adam Potter <adam, potter @businessinsurance.com>

Subject: Women to Watch

 

 

Hi feremy,

Allow me to introduce you to Jesse Hamby, VP of Marketing at Franco Signor. They are interested in the Women
to Watch event this year AND next year. Feel free to communicate directly with Jesse — he is a long standing
friend of mine — so take good care of him ro)

Sydney

iis. Sydney Posner
Chief Relationship Officer

    

4100 §. Hospital Drive, Suite 209
Plantation, Fl 333417
Direct: 954-562-0539

“ener industry £8 Al about relationships avd résolution, Resolution is the Busingss ~ but relationsnip is
the wim beeita aver add af it, *

47, Posner did not inform plaintiffs about her referral of Franco Signor’s interest in

sponsoring events to BI.

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19. Page 13 of 47

48. On or around August 20, 2019 at 6:24 am, Posner received the email below from

Potter through the plaintiffs’ email system and at the email address provided by The Institutes:

From: Adam Potter <adanm:. potter @businessinsurance.cam>
Sent: Tuesday, August 20, 2019 6:24 AM

To: Sydney Posner <sydney.posner@theclm ora>

Subject: Re: Women to Watch

FY| — they purchased a sponsorship for $8,500, Will send you a 850 payment (10%). Do you use quickpay or
Zelle?

Adam Patter
Chief Executive Officer
(2121 724.2345

BUSINESS
INSURANCE,

 

49, Posner did not inform plaintiffs about her agreement with her brother and/or his
company for a fee for referring Franco Signor to BI.

50, On or around August 20, 2019 at 7:52 am, Posner sent the following email
message to Potter using plaintiffs’ email system and the email address they provided Posner:

From: Sydney Posner <sydney.cosner e@therioare>
Date: Tuesday, August 20, 2019 at 7:52 AM

To: Adam Potter <adam,potierarhusinessinsuance con
Subject: RE: Women to Watch

Thank yout Much appreciated... have Zelle

 

Sydney

Nis. Sydney Posner
Chief Refationship Officer

4100 5. Hospital Drive, Suite 209
Plantation, FL 33317
Direct: 954-562-0539

    

owt pelabionshias aac reanlution. Weésatution. be te buctaces - Oat velatisnaen és
! p

  

51. Posner was prohibited from receiving cash from external sources and diverting

plaintiffs’ clients or customers to external parties.

10
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 14 of 47

52.  Atall times that Posner was an AICPU employee, it maintained a policy of
prohibiting employees from engaging in outside employment creating a conflict of interest with
their job responsibilities.

53, Atall times that Posner was an AICPCU employee, its employee policies required
all employees to “avoid any possible conflict of interest or even the appearance of a conflict of
interest,”

54. During the entire time Posner was employed with AICPCU, plaintiffs defined
conflicts of interest as occurring “when employees have relationships, engage in activities, or
have personal financial interests that might impair their independence of judgment or influence
their actions concerning The Institutes’ business. Conflicts of interest also exist when employees
use their positions with The Institutes for personal gain outside The Institutes.”

55.  Posner’s referring clients or customers of AICPCU or The Institutes for a
sponsorship opportunity at a competitor’s event and, in so doing, procuring for herself a finder’s
fee, constituted a conflict of interest in violation of the policies of The Institutes and AICPCU.

56. Those actions also violated Posner’s duty of loyalty to plaintiffs.

D. Potter’s Continuing Competition With The Businesses Sold ‘To Plaintiffs

57. Despite the noncompetition provisions of the Asset Purchase Agreement, Potter
and BI began competing against plaintiffs by offering seminars and conferences on subjects
including claims and litigation management in the P&C Insurance field.

58. Upon learning of this wrongful conduct, plaintiffs demanded Potter and BI cease
and desist from this conduct and, when they failed to comply, plaintiffs filed a Complaint with
the United States District Court for the District of Delaware.

59, After the Delaware Complaint was filed, upon information and belief, Potter sold

BI to non-party Stephen Acunto (“Acunto”) (or an entity he controls or in which he has a

il

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 15 of 47

significant interest) in an effort to evade the injunctive relief sought in the Delaware action.
Upon information and belief, Potter remains actively involved in and retains an ongoing
economic interest in BI’s business.

E. Posner’s Termination And Subsequent Thefts

60. On September 20, 2019, AICPCU terminated Posner’s employment.

61.  Inits September 20, 2019 termination notice, AICPCU demanded that Posner
promptly return to AICPCU ail company property, including but not limited to electronic
equipment, data, plans, correspondence or copies of the same (including any electronically stored
copies), or other information or property in your possession or control about or relating to
AICPCU or The Institutes, its past and present parents, subsidiaries, divisions, and related and
affiliated organizations, and their respective past and present employees, clients, visitors, and
business operations. AICPCU also informed Defendant Posner that she was not permitted to
retain any reproductions of the foregoing items.

62. After plaintiffs terminated her employment, Posner connected the laptop plaintiffs
own and provided to her for purposes of her employment with The Institutes to one (1) or more
external hard drive.

63. Upon information and belief, the external drives Posner utilized included these
manufactured by Seagate and WD.

64. Posner used her company laptop to access approximately 1,200 of plaintiffs’ files
and downloaded or otherwise transferred those files to the external drives.

65. Among the files that transferred and/or accessed included plaintitfs’ data
including, but not limited to, prior attendees, sponsors of and speakers at P&C Insurance claims

and risk management seminars and conferences, curricula and syllabuses for seminars and

12

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 16 of 47

conferences, manuals, articles and journals for distribution to members and password protected
customer information,

66. Posner also accessed, downloaded and/or transferred the below-listed other highly
valuable trade secret information:

A. Spreadsheets with internal pricing information and inventories maintained by The
institutes for its own use and/or the use of its divisions;

B. Spreadsheets showing discounts provided, customer purchasing history, and other
similar information;

C. Spreadsheets and other files identifying amounts spent by customers;

D. Documents with personally identifying information of certain CLM members,

67. Plaintiffs have at all times taken reasonable and appropriate steps to protect the
data and files set forth above from unauthorized use or disclosure.

68. The databases and other electronically stored information Posner accessed were
located on drives to which plaintiffs granted only seven (7) individuals, including Posner, access.
Plaintiffs also maintained contractual limitations on the use of their confidential business
information.

F. Defendants’ Conspiracy To Unlawfully Compete With Plaintiffs

69. According to the CXI’s Articles of Incorporation on file with the State of Florida,
CX hired Posner as its Vice-President and appointed her a director as of October 1, 2019—the
date on which CXI was incorporated.

70. The Articles of Incorporation identify Acunto as the President of CXI and Carole
Acunto as its incorporator and Secretary/Treasurer.

71. Onor about November 4, 2019, CXI announced Posner as its Executive Director

effective November 15, 2019.

13

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 17 of 47

72,  Inthis announcement, Posner stated that CXI “will present several upcoming
member events, the first set for December 4, 2019 at Rockefeller Plaza. Professionals are invited
to join the organization at no charge.”

73. By November 2019, at least eight (8) separate firms or companies previously
sponsoring CLM events and/or advertising with CLM were recruited to join, and did, in fact join,
CXI’s Board of Directors.

74, Upon information and belief, including the speed with which CXI was
incorporated after her termination, a Board of Directors was established and events were
planned, organized and promoted, Posner decided well before her termination to join with Potter
and Acunto in attempting to set up a rival organization that would wrongfully recapture the
assets sold to plaintiffs and compete against them by, among others, soliciting their clients,
vendors, advertisers and/or sponsors. Upon information and belief, Posner utilized Plaintiffs
confidential information and trade secrets in these solicitations.

75. | Upon information and belief, Posner and CXI have continued to solicit plaintiffs’
clients, vendors, advertisers and/or sponsors to terminate or limit their involvement with
plaintiffs and, instead, to associate with CXI and BI. Defendants have utilized the confidential
and trade secret and other information downloaded from plaintiffs’ files to assist them in these
efforts.

76. CXI, BI and Posner have entered into an affiliation, joint venture or other
association to compete with the Institutes in the specific segment of the P&C Insurance
conference and seminars market in which the CLM Entities engaged in a concerted effort to

deprive plaintiffs of the benefits of their acquisition of all of the assets of those Entities.

14

 

 

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 18 of 47

77. Defendants will continue to engage in this wrongful conduct unless enjoined by
the Court.

78. Although Plaintiffs’ rights cannot fully be remedied with legal relief only,
Plaintiffs estimate that the legal damages they have incurred or will incur due to the actions or
omissions of Defendants as set forth in this Complaint exceed the value of $150,000.00.

COUNT BREACH OF CONTRACT
Plaintiffs v. Posner

79, Plaintiffs incorporate by reference, as if fully set forth herein, paragraphs 1
through 78 of this Complaint.

80, By executing the May 28, 2018 offer letter in response to Horowitz’s July 7, 2018
email forwarding a revised what was then a Confidentiality and Non-Solicitation Agreement,
Posner expressed her acceptance of the May 28 offer letter’s terms and to be bound by revised
Confidentiality and Non-Solicitation Agreement in accordance with those terms (not comments)
that were not lined out of the document.

81. In accordance with the express terms of the Confidentiality and Non-Solicitation
Agreement, Posner was bound by a contractual obligation of loyalty and to maintain the
confidentiality of plaintiffs’ confidential and other business information.

82. Posner was also prohibited from soliciting plaintiffs’ employees, clients, vendors
and sponsors while employed with plaintiffs and for one year after her termination.

83. By breaching her duty of loyalty to AICPCU, Defendant Posner violated the
contractual obligation of loyalty contained in her contract with AICPCU.

84. By downloading and/or removing confidential information of AICPCU and/or

The Institutes when it was not necessary to do so in connection with performing her job duties,

15

 

 
‘Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 19 of 47

Posner violated her contractual obligations to protect AICPCU and The Institutes’ confidential
information.

85. By not returning confidential information of AICPCU and/or The Institutes,
Posner violated her contractual obligations to return the property of AICPCU and The Institutes
upon termination of her employment.

86. By not returning data, files, or other property owned by AICPCU and/or The
Institutes, Posner violated her contractual obligations to return the property of AICPCU and The
Institutes upon termination of her employment.

87. By soliciting clients, vendors, or sponsors of AICPCU and/or The Institutes for
the purpose of diverting them from a relationship with AICPCU and/or The Institutes and/or to
associate with Posner and/or CXI, Posner violated her contractual! obligations to refrain from
soliciting those clients, vendors, and sponsors within one year of the termination of her
employment.

88. By failing to advise AICPCU in writing of her employment, self-employment, or
consulting services for CXI, Posner violated her contractual obligations to promptly inform
AICPCU in writing of such activities and to provide sufficient detail to allow AICPCU to
determine whether she is in violation of her agreement.

89. Plaintiffs have been damaged by Posner’s breaches of her contractual obligations.

90, Plaintiffs have incurred costs relating to forensic investigation and analysis of the
laptop formerly used by Posner,

91. _ Plaintiffs have incurred costs relating to maintaining its relationships with its

clients, vendors, and sponsors as a result of Posner’s actions and solicitations.

16

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 20 of 47

92, Upon information and belief, The Institutes has lost financial opportunities for
sponsorships when Posner diverted those opportunities away from The Institutes and without
informing The Institutes of those opportunities.

93, The Institutes incurred costs for the wages, bonuses and commissions paid to
Posner during the period of her disloyalty to The Institutes,

94. The Institutes reasonably expects to incur additional costs, lost profits or
sponsorships, and/or other financial and reputational harm due to Posner’s breaches.

WHEREFORE, Plaintiffs demand judgment in their favor and against Posner for breach
of contract, including all compensatory and expectancy damages resulting therefrom and for
specific performance of her contractual obligations to Plaintiffs, and injunctive relief to restrain
her competitive activities (including but not limited to CX1) using information she obtained or
retained in violation of her contractual duties to Plaintiffs, and for all other relief that is just and
proper.

COUNT I-—BREACH OF DUTY OF LOYALTY
Plaintiffs v. Posner

95, Plaintiffs incorporate by reference, as if fully set forth herein, paragraphs 1
through 94 of this Complaint.

96. Every employee owes a common law duty of loyalty to her employer under
Pennsylvania common law.

97. Defendant Posner breached her duty of loyalty to AICPCU and/or The Institutes
by any and all of the following actions or omissions:

A. By diverting the sponsorship opportunity of Franco Signor to BE;

B. By failing to advise The Institutes of the sponsorship opportunity from Franco
Signor;

17

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 21 of 47

C. By failing to advise The Institutes that she earned a “finder’s fee” from Business
Insurance as a reward for providing the sponsorship opportunity from Franco
Signor;

D, Upon information and belief, by using confidential information of AICPCU

and/or The Institutes acquired during the course of her employment for the use of
CXI.

E. Upon information and belief, by using confidential information of AICPCU
and/or The Institutes acquired during the course of her employment for her own
benefit.

F, By using Plaintiffs’ equipment, computers, networks, and email addresses for her
personal gain and personal endeavors.

G, By accepting a substantial salary and bonuses and by accessing confidential
information while, at the same time, failing to failing to devote all of her
professional activities and time to the interests of Plaintiffs.

H. By other actions and omissions where Posner placed her personal interests ahead
of the duty she owed to AICPCU as her employer.

98. Posner negligently or intentionally failed to act for the benefit of AICPCU and/or
The Institutes in all matters for which she was employed.

99, Posner negligently or intentionally failed to act in good faith for the benefit of
AICPCU and/or The Institutes in all matters for which she was employed.

100. Plaintiffs have been damaged by Posner’s breaches of her duty of loyaity to
AICPCU and/or The Institutes.

101. Plaintiffs have incurred costs relating to forensic investigation and analysis of the
laptop formerly used by Posner.

102. Plaintiffs have incurred costs relating to maintaining its relationships with its
clients, vendors, and sponsors as a result of Posner’s actions.

103, Upon information and belief, The Institutes has lost financial opportunities for
sponsorships when Defendant Posner diverted those opportunities away from The Institutes and

without informing The Institutes of those opportunities.

18

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 22 of 47

104. Plaintiffs incurred costs for the wages, bonuses and commissions paid to Posner
during the period of her disloyalty to The Institutes.

105. Posner’s actions or omissions was a real factor in causing the aforementioned
injuries to Plaintiffs.

106. Defendant’s Posner’s actions, her high-level position at The Institutes, and the use
of company resources to divert opportunities to a competitor are outrageous enough to support
the imposition of punitive damages for the breach of her duty of loyalty.

WHEREFORE, Plaintiffs demand judgment in their favor and against Posner for breach
of the duty of loyalty, including all compensatory damages resulting therefrom as well as for lost
profits, prejudgment interest, punitive damages, and the forfeiture of all commissions, salaries,
and expenses paid to her during the period of her disloyalty, for further injunctive relief to
prohibit her from profiting off of her disloyalty by unfair competition, and for all other relief that
is just and proper.

COUNT III—UNFAIR COMPETITION
107. Plaintiffs incorporate by reference, as if fully set forth herein, paragraphs 1

through 106 of this Complaint.
108. Posner has unfairly competed against plaintiffs by, among others::

A. Downloading and/or removing confidential information of AICPCU and/or The
Institutes;

B. Not returning to AICPCU and/or The Institutes all copies of its data and
documents that she surreptitiously downloaded and removed;

C By serving as the registered agent for and executive director of CX] while in
possession of confidential information and documents belonging to Plaintiffs;

D. Upon information and belief, by setting up, engaging in competition activities

with, and devoting professional time prior to the termination of her employment
to the interests of CX];

19

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 23 of 47

E. Upon information and belief, by using confidential information and documents
belonging to Plaintiffs to further the competitive activities of CXI or herself.

109. Bysome or all of the following actions or omissions, CXI is liable for unfair

competition against Plaintiffs:

A. By offering substantial assistance to or by acquiescing in Posner’s actions to
download and/or remove confidential information of AICPCU and/or The
Institutes;

B. By permitting Posner to serve as registered agent for and executive director of

CXI while she is in possession of confidential information and documents
belonging to Plaintiffs;

C. Upon information and belief, by interfering with Posner’s duties of loyalty and
contractual obligations to Plaintiffs prior to the termination of her employment;

 

D. Upon information and belief, by using confidential information and documents
belonging to Plaintiffs to further CXI’s competitive activities of CXI or by
permitting Posner to do so on behalf of CXI

 

110. By their actions and omissions, Posner and CXI have caused damages to Plaintiffs
and are continuing to cause damages to Plaintiffs,

111. The only adequate remedy against Defendants’ unfair competition is an injunction
to enjoin Posner or CXI from competing against Plaintiffs for a reasonable period of no less than
two years from the date of final judgment.

WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants Posner
and CX] for unfair competition, including all compensatory damages resulting therefrom as well
as a permanent injunction prohibiting Posner and/or CX] from competing against Plaintiffs for a
period of two years, and for all other relief that is just and proper.

COUNT IV--TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS
Plaintiffs v, CX]

112. Plaintiffs incorporate by reference, as if fully set forth herein, paragraphs 1

through 111 of this Complaint.

20
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 24 of 47

113. By using plaintiffs’ confidential and proprietary information to compete against
plaintiffs, defendants have tortuously interfered with plaintiffs favorable contractual
relationships with their members, advertisers and/or sponsors.

WHEREFORE, Plaintiffs demand judgment in their favor and against Defendant CXI for
tortious interference with contract, including all compensatory damages resulting therefrom as
well as all equitable relief, including a permanent injunction prohibiting CX] from competing
against Plaintiffs for a period of two years, and for all other relief that is just and proper.

COUNT V—- AIDING AND ABETTING BREACH OF DUTY OF FIDUCIARY DUTY
Plaintiffs vy. CX

114. Plaintiffs incorporate by reference, as if fully set forth herein, paragraphs 1
through 113 of this Complaint.

115. Upon information and belief, CX1 was aware that Posner was under contractual
obligations to Plaintiffs prior to engaging her in employment, self-employment, or a consulting
relationship as its Executive Director or as Registered Agents.

116. Upon information and belief, CXI was aware that Posner was under common law
fiduciary duties to Plaintiffs, such as her duty of loyalty, prior to engaging her in employment,
self-employment, or a consulting relationship as its Executive Director or as Registered Agent.

117. Upon information and belief, CXI was aware that Posner surreptitiously
downloaded documents, data, and confidential information belonging to AICPCU and/or The
Institutes prior to engaging her in employment, self-employment, or a consulting relationship as
its Executive Director or as Registered Agent.

118. Upon information and belief, CXI was aware that Posner unlawfully and without

authority retained documents, data, and confidential information belonging to AICPCU and/or

21

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 25 of 47

The Institutes prior to engaging her in employment, self-employment, or a consulting
relationship as its Executive Director or as Registered Agent.

119. Notwithstanding CXI’s awareness of Posner’s misconduct, CXI engaged her as its
Registered Agent ten days after the termination of her employment from AICPCU.

120. Notwithstanding CXI’s awareness of Posner’s misconduct, CXI engaged her as its
Executive Director less than two months after the termination of her employment from AICPCU.
121. Through its actions with Posner, CXI has provided Posner with substantial

assistance and encouragement to breach her contractual and fiduciary obligations to Plaintiffs.

122. Knowing the actions of Posner, CXI had the conscious intent to assist and/or
encourage Posner in the breaches of her contractual and fiduciary obligations to Plaintiffs.

123, CXI has announced several competitive event and conferences designed to
compete directly with those offered by The Institutes and, in fact, at the same locations and dates
as those of The Institutes.

124. Together, CXI and Posner are acting in concert with one another and as part of a
common design to unfairly degrade, devalue, and undermine AICPCU’s $17 million acquisition
of the assets of CLM.

125. By its own conduct and by giving substantial assistance to Posner, CX] has
breached a duty to Plaintiffs.

WHEREFORE, Plaintiffs demand judgment in their favor and against CXI for aiding and
abetting a breach of the duty of loyalty by Posner, including all compensatory damages resulting
therefrom as well as for lost profits, disgorgement of profits tortuously obtained, prejudgment
interest, punitive damages, return of property, for injunctive relief to prohibit unfair competition

against Plaintiffs, and for all other relief that is just and proper.

ae

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 26 of 47

COUNT VI-— CONVERSION AND REPLEVIN
126. Plaintiffs incorporate by reference, as if fully set forth herein, paragraphs 1

through 125 of this Complaint.

127. Plaintiffs hold title to its data, information, or other property, including but not
limited to files contained on the laptop that was provided to Posner for her use during her
employment.

128. Posner has wrongfully acquired data, information, or other property that belongs
to AICPCU and/or The Institutes and to which she was not entitled to possess as of the
termination of her employment.

129. Defendant Posner has not returned some or all of the data, information, or other
property that belongs to AICPCU and/or The Institutes.

130. Defendant Posner has withheld data, information, or other property that belongs
to AICPCU and/or The Institutes from Plaintiffs and she has misused the same in defiance of
Plaintiffs’ rights to control it.

131. Upon information and belief, the location of the data that Defendant Posner has
failed to return to Plaintiffs is or was kept on the external hard drive(s) that Posner connected to
the laptop owned and ' provided to her by The Institutes for purposes of her employment with The
Institutes. The current location of that data and files is unknown to Plaintiffs.

132. Plaintiffs are entitled to a writ of seizure to obtain the property that is the subject
matter of this replevin action.

133. Posner’s continued possession of data and information that properly belongs to
Plaintiffs will adversely affect Plaintiffs and permit Posner and CXI to unfairly compete against

Plaintiffs using its own property, data, and information.

23

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 27 of 47

134. Plaintiffs have incurred damages as a result of Posner’s unlawful possession
and/or retention of its property, including but not limited to, costs incurred for forensic
investigation of the laptop.

135. Upon information and belief, Posner has shared with CX] data, information, or
other property that belongs to AICPCU and/or The Institutes.

WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants Posner
and CXI for conversion and/or replevin, including all compensatory damages resulting therefrom
as well as a writ of seizure to obtain the property Defendant Posner has unlawfully retained and
withheld from Plaintiffs and/or delivered to Defendant CX] and further injunctive relief
prohibiting Posner and/or CXI from competing against Plaintiffs for a period of two years and to
restrain Posner’s and CXI’s competitive activities using the unlawfully withheld data belonging
to Plaintiffs, and for an accounting of all devices to where Posner and/or CXI housed the
property that Posner unlawfully retained and withheld from Plaintiffs and of all persons to whom

Posner and/or CXI made available that property, and for all other relief that is just and proper.

COUNT VII—VIOLATION OF DEFEND TRADE SECRETS ACT
136. Plaintiffs incorporate by reference, as if fully set forth herein, paragraphs 1

through 135 of this Complaint.

137. Plaintiffs owned and possessed certain confidential, propriety, and trade secret
information, as alleged above in this Complaint.

138. This confidential, proprietary, and trade secret information relates to plaintiffs’
product offerings, customers, sponsors, and profit/cost information utilized to advertise
conferences and other offerings throughout the United States and/or otherwise utilized in

interstate commerce.

24

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 28 of 47

139. Posner is using the confidential, propriety, and trade secret information of
Plaintiffs to advance her personal and/or business interests, including but not limited advertising
conferences through the United States, planning or administering conferences for which
attendees will travel across state lines to attend, and/or otherwise engaging in interstate
commerce, both directly and through CXI.

140. Plaintiffs have taken reasonable measures to keep such information secret and
confidential.

141. This confidential, propriety, and trade secret information derives independent
economic value from not being generally known to the public and not being readily ascertainable
through proper means by others who could obtain economic value from the disclosure or use of
the information.

142. Posner misappropriated the confidential, propriety, and trade secret information in
an improper and unlawful manner as alleged in this Complaint.

143. Defendant Posner’s misappropriation of the confidential, propriety, and trade
secret information of Plaintiffs is and was intentional, knowing, willful, malicious, fraudulent,
and oppressive.

144. Defendant Posner has not returned all copies of the confidential, propriety, and
trade secret information she obtained from Plaintiffs.

145, Upon information and belief, Defendant Posner has utilized or is attempting to
utilize the confidential, propriety, and trade secret information she obtained from Plaintiffs to

further her own endeavors, including but not limited to CXI.

25

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 29 of 47

146. Asa direct and proximate result of Defendant Posner’s conduct, Plaintiffs have
suffered and, if Defendant Posner is not stopped, will continue to suffer immediate and
irreparable injury and significant damages in an amount to be proven at trial.

147. Plaintiffs’ remedies at law are inadequate; accordingly, Plaintiffs seek (in addition
to damages), injunctive relief to recover and protect its confidential, proprietary, and trade secret
information and other legitimate business interests.

148. Plaintiffs will suffer immediate and irreparable harm if Defendant Posner is
permitted to continue to maintain or use its confidential, proprietary, and trade secret information
and if Defendant CXI is continued to use its confidential, proprietary, and trade secret
information obtained by Posner through improper or uniawful means.

WHEREFORE, Plaintiffs demand judgment in their favor and against Defendant Posner
for misappropriation in violation of the Defend Trade Secrets Act, including all compensatory
damages resulting therefrom as well as for exemplary damages, reasonable attorney’s fees,
disgorgement of profits tortuously obtained, prejudgment interest, injunctive relief, and for all
other relief that is just and proper,

COUNT VIII—DECLARATORY RELIEF

149. Plaintiffs incorporate by reference, as if fully set forth herein, paragraphs 1
through 148 of this Complaint.

150. On October 4, 2019, Defendant Posner demanded that Plaintiffs pay her two years
of severance pay in the amount of $533,348.20 by October 9, 2019 “per the wording of our
contract.”

151. Plaintiffs do not owe Defendant Posner any severance pay because the terms of

the contract show that she demanded two years of severance pay in exchange for non-

26

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 30 of 47

competition restrictions and, in lieu of agreeing to provide two years of severance pay, The
Institutes instead removed the non-competition restrictions and advised Defendant Posner that
the revised agreement (that is, the agreement without two years of severance pay and without
non-compete restrictions) was a “happy middle ground to protecting you and protecting us.”

152. In the alternative, Plaintiffs do not owe Defendant Posner any severance pay
because she has breached her contract with The Institutes.

153. In the alternative, Plaintiffs do not owe Defendant Posner any severance pay
because she has violated her duty of loyalty to The Institutes.

154. After Plaintiffs removed the non-competition restrictions, Posner stated that the
agreement “is so extremely fair. I have attached the signed agreement.”

155. Accordingly, The Institutes does not owe Defendant Posner two years of
severance pay in the amount of $533,348.20 by October 9, 2019.

156. In light of the fact that Posner claims she is owed severance pay under a contract
when she is, in fact, not owed severance pay, a dispute has arisen over the contractual obligations
of Plaintiffs vis-a-vis Posner.

157. A live and justiciable case or controversy over the terms of the contract between
Plaintiffs and Posner and the legal rights or obligations of Plaintiffs with respect to severance
pay.

158. The controversy between the parties is not theoretical or dependent upon events
that might occur in the future; on the contrary, the controversy is live, real, and Posner has

demanded immediate payment of severance money that is not due to her under the contract.

27

 

 
Case 2:19-cv-05369-NIQA Document1 Filed 11/14/19 Page 31 of 47

159. Should the Court issue a declaratory judgment, such judgment would adjudicate
the legal rights and/or obligations of the parties regarding severance pay and will end the
controversy and uncertainty that currently exists between Plaintiffs and Posner.

160. Only Plaintiffs and Posner have any legal claim or interest affected by the
declaratory relief sought in this count. No party not joined in this action would be prejudiced
should the Court issue a declaratory judgment.

WHEREFORE, Plaintiffs demand a declaratory judgment from this Court declaring that
Plaintiffs do not owe and are not obligated to pay Defendant Sydney Posner severance pay in the
amount of $533,348.20 or in any other amount.

JURY DEMAND

Plaintiffs hereby demand a trial by jury for all actions so triable.

Respectfully submitted,

OZEN O’CONNOR
{s/ | W, Waa

By: Robert W. Hayes

Jeffrey I. Pasek

1650 Market Street, Suite 2800
Philadelphia, PA 19103

Phone: 215-665-2000

Fax: 215-665-2013

28

 

 
Case 2:19-cv-05369-NIQA Document1 Filed 11/14/19 Page 32 of 47

VERIFICATION

I, Peter L. Miller, hereby verify as follows:

L Lam the President and CEO of Plaintiff The American Institute for Chartered
Property Casualty Underwriters (“AICPCU”) and I am authorized by AICPCU and The Institutes

LLC to make this Verification on behalf of Plaintiffs.

2. I have read the foregoing Verified Complaint and based upon my review of
corporate records and documents as well as information provided to me by other AICPCU

employees, I declare the facts therein to be true and correct.

Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing

statements are true and correct.

*
Executed on November 14, 2019 ky. 4 N T

PETER L. MILLER

LEGAL\4372973 IMI

 

 
Case 2:19-cv-05369-NIQA Document1 Filed 11/14/19 Page 33 of 47

EXHIBIT A

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 34 of 47

rrr

From: Horowitz, Katherine <horowitz@theinstitutes.org >
Sent: Wednesday, June 6, 2018 9:19 AM

To: Sydney Posner

Subject: Offer letter

Attachments: Offer Sydney Posner.pdf

Hi Sydney,

Here is the updated offer letter.

Thanks!
Kate

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 35 of 47

 

The Institutes’

RISK & INSURANCE
KNOWLEDGE GROUP HUMAN RESOURCES DEPARTMENT

May 30, 2018

Sydney Posner
1960 SW 68th Ave
Plantation, FL 33317

Dear Sydney,

We are pleased to extend you an offer of the Chief Relationship Officer position at The
American Institute For Chartered Property Casualty Underwriters d/b/a “The Institutes”!

Position: Chief Relationship Officer
Rate: $124,800 annualized
Effective Date: June 1, 2018

Retention Bonus: The institutes shall pay a one-time retention bonus in the amount
of $15,000, less any applicable federal, state and local taxes as
required by law, provided that you continue to be employed by
The Institutes through December 31, 2018. Retention bonus will
be paid out no later than January 15, 2019.

Commission: You will earn 8% commission on all sales. Commissions will be
paid out three times per year, after the following periods or
events: commissions earned from sales during the period of
January through June, commissions earned from sales during
the period of July through December, and commissions earned
from sales for the CLM Annual Conference.

You must be an active employee of The Institutes on the date of
the commission payout to receive the commission pay.

The anniversary date as a CLM empioyee of July 1, 2007 will be honored as the anniversary
date for The Institutes. Anniversary dates impact benefit eligibility. You will be eligible for
medical, dental, vision and prescription benefits immediately. The 2018 health insurance/vision
pian will be provided by Aetna. Dental benefits are provided by Delta Dental Insurance.

Additional benefits include:

401(K) Savings plan

Life insurance in the amount of three times your annual salary with a $350,000 maximum

Accidental Death & Dismemberment insurance

Long-term disability coverage

Following 26 weeks of consecutive service, you will be eligible for educational assistance.
This reimbursement requires prior supervisor approval, and is reimbursed at 100% up to a
maximum of $5,250 annually.

* 2 © 6 @

P 4610) 644-2400 720 Providerice Road, Ste 100
LEGAEA36435851\2 F (616) 640-9576 Maivern, PA 19355-3433

Thatisiities arg

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 36 of 47

 

The Institutes’

RISK & INSURANCE
KNOWLEDGE GROUP HUMAN RESOURCES DEPARTMENT

Some of these benefits require a financial contribution from the employee; others are totally
funded by The Institutes. Some benefits also have certain eligibility requirements. During your
first few days of employment, we will meet to review these benefits in detail.

After a transition period, you will be paid semi-monthly (on the 15" and the last day of the
month). Any adjustments to your compensation and commission structure will be at the sole
discretion of The Institutes in accordance with its business needs and expectations.

As a condition of your employment with The Institutes, you will be required to sign and return
the enclosed Confidentiality, Non-Solicitation and Noncompetition Agreement. We also are
enclosing forms to complete for Human Resources and Payroll.

This offer of employment is subject to the following contingencies:

1. Your employment is “at-will” and will continue “at will;” either party has a right to end an “at
will’ relationship at any time. Only the President and CEO of The Institutes is authorized to
change the at-will nature of your employment and any such change must be in writing, signed
by the President and CEO.

2. There are no guarantees on the terms or conditions of your employment other than those
made in this offer. Management reserves the right to review and change policies and
benefits at any time.

If you have any questions, please give me a call at 610-644-2100, extension 7581.
Congratulations on your offer!

To accept this offer, kindly sign and date where indicated below no later than June 4, 2018 and
return the signed letter, and the signed Confidentiality, Non-Solicitation and Noncompetition
Agreement, to Human Resources.

Sincerely,

Kicker € blerourtp

Katherine Horowitz
SVP & Chief Administrative Officer

 

Sydney Posner Date

P (610) 6d4-2100 720 Providence Road, Ste 100
LEGALA3643585 12 F (610) 640-9576 Malvern, PA 19355-3433

Thehisiliiies ore

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 37 of 47

EXHIBIT B

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 38 of 47

 

From: “Horowitz, Katherine" <horowitz@theinstitutes.org>
Date: Thursday, June 7, 2018 at 10:53 AM

Ta: Sydney Posner <sydney.posner@theclm.org>

Subject: FW: Syd's Contract

 

Hi Sydney,

Please find attached updates to the agreement. We changed the title to the agreement and deleted references to "non-
competition" throughout. Hopefully this is a happy middle ground to protecting you and protecting us.

Please let me know if you would like to discuss further,

Have a great day!

Kate
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 39 of 47

The Institutes:

RISK & INSURANCE
KNOWLEDGE GROUP HUMAN RESOURCES DEPARTMENT

As a condition of your employment with The Institutes, you will be required to sign and return
the enclosed Confidentiality and; Non-Solicitation and-Nancompetitien-Agreement. We also are
anctosing forms to complete for Human Resources and Payroll.

This offer of employment is subject fo the following contingencies:

41. Your employment is “at-will” and will continue "at will;" either party has a right to end an “at
will" relationship at any time. Only the President and CEO of The Institutes is authorized to
change the at-will nature of your employment and any such change must be in writing, signed
by the President and CEO.

2. There are no guarantees on the terms or conditions of your employment other than those
made in this offer. Management reserves the right to review and change policies and
benefits at any time.

if you have any questions, please giva me a call at 610-644-2100, extension 7581.
Congratulations on your offer!

To accept this offer, kindly sign and date where indicated below no later than June 4, 2018 and
return the signed letter, and the signed Confidentiality_and, Non-Solicitation and Neasempetition
Agreement, to Human Resources,

Sincerely,

Kicheuns € blenourts

Katherine Horowitz
SVP & Chief Administrative Officer

 

Sydney Posner Date

P (610) 644-2400 720 Providence Road, Sle 100
LEGAL\I043585 It F (6tOJ 640-9576 Malvem, PA #9355-3433

These! des wor)

 

 

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 40 of 47

 

 

Confidentiality and; Non-Solicitation and-Nenecempetitien Agreement

In consideration of my employment by The American Institute For Chartered Property Casualty
Underwriters d/b/a The Institutes, a Pennsylvania non-profit corporation ("the Company"), I
acknowledge that [ owe a duty of loyalty to the Company at all times to act in its best interest, to
safeguard and protect its trade secrets and confidential information, and to make timely and forthright
disclosures of information to it, and I hereby agree as follows:

CONFIDENTIAL INFORMATION

I acknowledge that in the course of or incident to
my employment I will obtain from the Company
various trade secrets and other confidential
business information (all of which is referred to
herein as “Confidential Information").

Confidential Information means ail information,
whether or not it is specifically marked as
confidential, that is not known by or generally
available to the industry at large and that concerns
the business affairs of the Company, its
employees, and/or clients.

Confidential Information includes, among other
things:

+ information concerning the assets, business,
plans or affairs of the Company including,
without limitation, any know-how, strategic or
business plans, products, designs, drawings,
databases, internal research or development
reports;

information provided by clients, vendors and
sponsors with the expectation that it will not be
publicly disseminated by theCompany,

marketing studies and strategies, sales, sales
projections, sources of supply, costs, pricing,
rebate and discount practices and product lead
times;

client and vendor lists (current or
prospective), contact personnel, preferred
distributors, suppliers, contractors, sponsors
and vendors; and

financial data, personnel information, and
contracts.

PROTECTING CONFIDENTIAL INFORMATION

1 agree to hold Confidential Information in the
strictest confidence and to use it solely for the
benefit of the Company. I will not disclose,
divulge, commimicate, or use Confidential
Information for the direct or indirect benefit of
any person or entity other than the Company. §
agree to take all reasonable precautions to protect
Confidential Information from loss or disclosure,
regardless of whether I create it in the course of
my work or it is supplied to me by the Company,
its clients or vendors.

I will net download or otherwise remove
Confidential Information from the Company,
uniess if is necessary for me to do so in
connection with perfarming my job duties.

Lacknowledge and agree that under the inevitable
disclosure doctrine my access to Confidential
Information may serve to prohibit me from
performing services post-employment for certain
business entities if doing so would Hkely lead me
to use, rely upon or disclose Confidential
Information.

I will not disclose or cause others to disclose to
the Company, nor induce the Company to use any
information or material which is the property of
other individuals or companies and which to the
best of my knowledge is of a proprietary or
confidential nature.

RETURN OF PROPERTY

I agree to return to the Company all documents,
materials, supplies, calling or credit cards, keys,
passes, disk drives, and any other property or data
that was the property of the Company, its

clients, prospective clients, vendors or sponsors or
that was used in the course of my employment
with the Company. The return of such items

Page 1 of4

Initial (by Employee)___ _
Initial (by FHE COMPANY)___

 

 

 

 

 

 

 

 
Case 2:19-cv-05369-NIQA Document1 Filed 11/14/19 Page 41 of 47

 

 

shall be made at any time upon request of the
Company, or at or before the time of termination,
or if that is not possible, then as scon thereafter as
is possible. Upon termination of empioyment for
any reason, f wilf return all tangible copies of
Confidential Information to the Company and at
the Company's request I will certify under oath
that all electronic copies of such information have
been deleted from all computers to which [ have
access other than those of the Company.

PROPRIETARY INFORMATION, INVENTIONS

I will make full and prompt disclosure in writing
to an official of the Company of all Proprietary
Information made or coriceived during the term of
my employment and hereby assign all Proprietary
Information to theCompany.

"Proprietary Information” means my interast in
{a) any and all inventions, improvements, and
ideas (whether or not patentable) made or
conceived by me, cither solely or jointly with
others, at any ime during my employment with the
Company, and (b) any suggestions, proposals,
writings and the like, of any sort whatsoever,
including any interest in any copyright, which I
develop and with which my work for the Company
is concerned during my employment, or which
relate or are applicable directly or indirectly to any
phase of the Company's business. All such
Proprietary Information shall be the exclusive
property of the Company.

I agree to promptly execute and deliver to the
Company without furtier consideration and at the
Company’s expense all documents necessary to: (7)
assign to the Company all of my right, title and
interest to Proprietary Information; and (ii) permit
the Company to register; perfect and enforce its
rights in such intelfectual property rights. [ agree
to assist the Company in enforcing any of such
intellectual property rights, incinding without
limitation by cooperating in connection with the
defense or prosecution of infringement claims
relating thereto; provided that the Company
reimburses me for any cut of pocket expenses
incurred by me in connection

with such assistance. The Company shall have the
sole right at its sole discretion to bring actions to
enforce any of such intellectual property rights. I
hereby agree that all inventions, developments,
improvements and designs created under this
Agreement shall to the full extent permitted by law
constitute "works made for hire" within the
meaning of the United States copyright laws.

RETAINED RIGHTS

It is my understanding, based upon assurances
given to me by the Company, that it is the
Company's policy to release to me any Proprietary
Information developed by me which is not of
interest to the Company, subject to the retention
by the Company of an irrevocable, nonexclusive,
royalty-free license, and that such release will be
considered by the Company, when initiated by my
written request disclosing the Proprietary
Information requested to be reteased, and stating
that I do not believe that it is related to subject
matter of interest to the Company. The Company
shall have the sole right to determine whether such
Proprietary Information includes subject matter of
interest to the Company.

This Agreement does not apply to any Proprietary
information made or conceived by me prior to my
employment with the Company which is {a}
embodied in a United States Letters Patent,
Copyright Registration or an application for United
States Letters Patent or Copyright Registration
filed prior to the commencement of my
employment; (b) in the physical possession of a
former employer who owns it; or (c) as disclosed
in detail in an attachment hereto.

No SOLICITATION

I will not solicit, respond to the solicitation of, or
assist. others in soliciting employees, former
employees, clicnis. vendors or sponsorselienls;
venders-or-spensers-of the Company in an attempt
to cause them to terminate their employment with
the Company, to cease, decline or reduce doing
business with the Company, and/or in any way
interfere with the Company's existing or
prospective business

 

Page 2 of4

Initial (Gy Employee) .
Initial (by FHE COMPANY)__

 

 

 

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 42 of 47

 

 

 

 

relationships with them. My obligations under this
paragraph will last during my employment with the
Company and for the length of the Restricted
Period as defined below.

NOSLECOMBIEELHON

Purting-y-empleysmentvitithe Company-and—for
thelength ofthe Restricted Poried, will notengage
in-ae-anake-plans—te—eneage—in-any-employnient
andi/or—business—aetivity—vathin—the—Restsicted
Ferritery—that—is—in—direet-eempetiien withthe
Business-of-the- Conmpany vaether-asan-empioyes;
eonsutiant, owster—empleyer—agent—_prineipal,
partner,-corperate-efficer_director-orin_any_oiher
individual-orrepresentative-capacity Ligree notte
de-indizeeth thatwhich -Lan-prohibiteddrentdaing
diveotlhyhythis-pacagraph, The Restrieted-Periad
andthe Resiricted—Ferciten-appheabletomy-jeb
withthe-Gampanyoare defined below:

RESTRICTED PERION AND TERRITORY

The Restricted Period consists of the time when I
am employed by the Company and for a period of
12 months after my employment ends, regardiess
of the reason. Fhe Resteicted-Forritery-consiste-of
Eleside-and—Pannsybeania., asyvellas-any-other
andier-current cliene--veadars-or-sponsers-eMae
Company._Hor —-the—aveidanee of —doubt,-T
understand-andackhnawledge-thatthetesticted
Ferien apples -bethiiesverking in ayeapacity
ataphysicallocation within any of theso-alates;
as-wellasto-business-activity-econduetedtaany of
these-staies,-even- i+ Lam-netleested-ithis-anye
els

T-acknowledge+that-the—Restricted—Periad—and
Restricted-Ferritery-have-been-set-basedtiponthe
nature—of-—my—jeb, thatthe -Resirieded—Paried
Fepresenistheiminimunr-peried of ime necessary
ie-eneble-the-Campany-te-pretedt-Hs-lepitiniats
business-interests against any fora efnafat
eampettLon—and—that—noither—the Kestrieted
Peried-nor-the Restricted Temitory

wil prehibitimefroneanineavelthaed-after
leaving the Company)

THE BUSINESS OF THE COMPANY

Lunderstand that the Company currently provides
resources, educational programming, events and
other products and services for the insurance
industry (all of which constitute the "Business of
the Company"). 1 acknowledge that the Business
of the Company is not static and that it may
expand or contract during the time of my
employment.

I understand that the non-solicitation and-sen-
eampettion-restrictions in this Agreement will
apply only te those aspects of the Company's
business for which I have been given access to
Confidential Information.

EDITING RESTRICTIONS

Considering the nature of my job duties, I
acknowledge that the restrictions in this
Agreement are reasonable and necessary for the
protection of the Company. If any court
determines that any of the covenants contained in
this Agreement are unenforceable because of
their duration, area or scape, the court shall
reduce such covenant so that it becomes
enforceable in its reduced form.

Jn—the—event thet 1 +ielete—any—atthe—nen~
selictation-ornen-eampetition-obligatiions darn
the-Resreted-Periad, thetanw- of tie-sovernine
jurisdietion-—permtite,—the—count ia—auiheriaed to
extendthetenzit-ef-the-Restreied-Peried-sethat
the-Company-hasthe fil ancinintercupted benetit
afthe Restricted-Periad-redueed-enh by thelenath
efthne beeen the cessation ofhiny-employment
and-miy-Hretriolation:

SUBSEQUENT EMPLOYMENT

During the Restricted Period I will promptly inform
the Company's President in writing of all
employment, self-employment and/or consulting
services | perform, providing sufficient detail as to
enable the Company to evaluate whether my
activities are in violation of the provisions of this
Agreement. I hereby authorize the Company to

Page 3 of 4

Initial (by Employee}___
Initial (by THE COMPANY)__

 

 

 

Commented (REKT]: Sydney must have severance of 2
years of salary and average bonus of last 2 years (including .:
time prior to The Institutes purchase, This severance would : :
apply to any enforcement of the Non-Competition and/or...
Restricted Period and Territory, including but not iimited te

*, [termination For Cause,

| Commented [HL2]; We are deleting the non-compelition
requirements,

 

 

 

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 43 of 47

 

 

inform my future or prospective employers of the
provisions of this Agreement.

DISPUTE RESOLUTION
{recognize that any breach by me of this Agreement
is likely to result in irreparable injury to the
Company. I agree that the Company shall be
entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction,
either in law or in equity, to enjoin me from
activities in violation of this Agreement. The
Company shall not be required to post bond as a
condition of obtaining injunctive relief. I
acknowledge that the Company is headquartered in
Chester County, Pennsylvania and consent to the
jurisdiction of the state and federal courts of that
venue because any harm that the Company incurs
will likely occur there, even if it may also occur
elsewhere, In the event that the Company moves its
headquarters out of Chester County, Pennsylvania,
i hereby consent to the jurisdiction of the state and
federal courts of the venue where the Company is
incorporated or headquartered at the time,

SURVIVING OBLIGATIONS

Lacknowledge and agree that my obligations under
this Agreement will survive the termination of my
employment and will apply regardless of the
reasons for or circumstances of my termination,

GOVERNINGLAW
The validity, interpretation and performance of this
Agreement shall be governed by and construed
under the laws of the Commonwealth of
Pennsylvania without regard to the principles of

the conflicts of law and without regard to the rule J
of contra proferefum. If a court determines that

the substantive law of Pennsyivania may not be
applied to any particular provisions of this
Agreement, then ] consent to have the court apply
the law of whatever jurisdiction may validly be
applied and, if the law of more than one

jurisdiction may validly be applied, then I consent
to have the court apply the laws of the
jurisdiction(s} which are most favorable to giving
full effect to the terms of this agreement.

AMENDMENTS

This Agreement may not be modified orally, but
only by written agreement signed by me and an
authorized officer of the Company, making express
reference hereto.

SUCCESSORS AND ASSIGNS

This Agreement shall bind and be for the benefit of
the Company, its successors and assigns, including
without limitation any entity which may acquire
any division or subsidiary of the Company or all or
substantially ail of the Company's assets or into
which the Company is consolidated or merged. |
understand and agree that my obligations hereunder
are personal and may not be assigned or transferred
by me.

 

 

 

 

ADDRESS

 

Date

 

 

Page

Initial (Gy Employee}____ 7
Initial (by THE COMPANY) _

4 of4

 

 

 

when +{ Commented [REK3]: Syd, you want Florida faw to apply. 4

 

 

_. ~~ [Commented [REK4]: See above, oT

 

 

 

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 44 of 47

EXHIBIT C

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 45 of 47

 

From: Sydney Posner <sydney.posner@theclm.org>
Date: Thursday, June 7, 2018 at 2:06 PM

To: "Horowitz, Katherine" <horowitz@theinstitutes.org>
Subject: RE: Syd's Contract

Hi Kate -

This is so extremely fair. | have attached the signed agreement.

Thank you so much for listening and hearing me. | truly appreciate you,

 

Best,

 

Sydney

Ms. Sydney Posner

 

Chief Relationship Officer

4100 §. Hospital Drive, Suite 209

 

Plantation, FL 33317
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 46 of 47

Direct: 954-562-0539

“Our industry ts all about relationships and resolution. Resolution is the business - but relationship is the umbrella over
ali of it."

From: Horowitz, Katherine [mailto:horowitz@theinstitutes.org]
Sent: Thursday, June 7, 2018 10:52 AM

To: Sydney Posner <sydney.posner@thecim.org>

Subject: FW: Syd's Contract

Hi Sydney,

Please find attached updates to the agreement. We changed the title to the agreement and deleted references to "non-
competition” throughout. Hopefully this is a happy middle ground to protecting you and protecting us.

Please let me know if you would like to discuss further.

Have a great day!

Kate

This e-mail and any attachments to it are confidential, privileged, and intended solely for the named addressee(s). The
unauthorized use, disclosure, or alteration of this e-mail is strictly prohibited. if you have received this e-mail in error,
please notify the sender immediately and delete the e-mail.

 

 

 
Case 2:19-cv-05369-NIQA Document 1 Filed 11/14/19 Page 47 of 47

'
The Institutes:

RISK INSURANCE

HHO EDGE GROUP HUMAN RESOURCES DEPARTMENT

4s a condilion of your employment with Tho Institutes, you will be required to sign and return
ihe enclosed Confidentiality eng, Non-Golicitalion and Mancermpeltion Agreement. We also are
enclosing forms to complete for Human Resources and Payrall.

This offer of amptoyment is subject to the following contingencies:

1. Your employment ts “al-will” and will continue “at will,” either parly bas a right to end an “at
will" relationship at any time. Only the President and CEO of The Institutes is authorized to
change the at-will nature of your employment and any such change mus! be In weiting, signed
by lhe President and CEO,

2. There are no guarantees on the tarms or conditions af your employment olher than those
made In this offer. Management reserves the right to raview and change policies and
benefits at any tine,

if you have any questions, please give me a call at 640-644-2100, extension 7581.
Ceongratulalians on yeur offer!

Fo accept this offer, kindly sign and date where indicaled balaw no later {han June 4, 2018 and
‘eturn lhe signed letter, and the signed Confidertiatily and, Nen-Solicitation and ARCH ag eel lecate
Agreement, lo Haman Resources,

Sincerely,

Katherine Horowilz
SVP & Chief Administrative Officer

 

i i
Sydney Posner Date

 

PGT) 644.2 100. 720 Prnklence Road, Ste WO
LEGALSI03 7445 BD FAS) BAGS 76 Watvem, PA V9355.2493

 

 

 

 

 

 

 
